--------------------------------------------------------------------------------

Exhibit 10.29

RESTRICTED STOCK UNITS AGREEMENT


THIS RESTRICTED STOCK UNITS AGREEMENT (“Agreement”) is made and entered into as
of ________, 20___ by and between COVENTRY HEALTH CARE, INC., a Delaware
corporation, (the “Company”) and _________________ (“Holder”).


1.           Award.  The Company hereby awards Holder _______ Restricted Stock
Units (collectively, “RSUs”, singularly, “RSU”), subject to the terms and
conditions of this Agreement and the terms and conditions of the Amended and
Restated 2004 Incentive Plan.  If the terms of this Agreement conflict with or
are inconsistent with the terms of the Amended and Restated 2004 Incentive Plan,
the Amended and Restated 2004 Incentive Plan shall control.  Defined terms used
herein and not defined shall have the meanings ascribed to them in the Amended
and Restated 2004 Incentive Plan.


2.           Definition of RSU.  An RSU is a hypothetical share of the Company’s
common stock.  The value of an RSU on any given date shall be equal to the
closing market price of the Company’s common stock on the New York Stock
Exchange as of such date.  An RSU does not represent an equity interest in the
Company and carries no voting rights.  The Holder shall have no rights as a
shareholder with respect to the hypothetical shares of the Company’s common
stock to which this award relates.


3.           Restrictions, Performance Goals and Conditions:


(a)           Restrictions. Commencing with the date hereof, the Holder agrees
that Holder has no right to, and shall not, sell, transfer, pledge or assign, in
whole or in part, the RSUs.  The RSUs (x) shall not be earned until the
performance goal set forth below shall have been attained and (y) shall not vest
until the required time period with respect to the RSUs shall have lapsed.


(b)           2012 Performance Goals.




[INSERT PERFORMANCE GOALS]






(d)           Forfeiture.  In the event of Holder’s termination of employment
with the Company during the term of this Agreement, the RSUs will vest, if at
all, in accordance with the terms of Holder’s Employment Agreement with the
Company, as in effect as of the date hereof.


4.           Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Company’s
common stock, such substitution or adjustment shall be made in the number of
RSUs as may be determined to be appropriate by the Compensation Committee of the
Company’s Board of Directors, in its sole discretion, provided that the number
of RSUs subject to any award shall always be a whole number.  Additional shares
of RSUs shall be subject to the same restrictions and other terms and conditions
that apply to the original shares of RSUs with respect to which such adjustments
are made.


5.           Payment.  All payments under this Agreement shall be made in cash,
subject to the restrictions set forth in the Amended and Restated 2004 Incentive
Plan, including any limitations on the maximum annual amount of cash settled
performance awards that can be earned in any performance period.  As soon as
reasonably practicable after vesting, the RSUs earned shall be paid to Holder as
set forth herein.  The amount of cash that shall be paid to Holder shall equal
the number of RSUs earned and vested multiplied by the average closing market
price of the Company’s common stock on the New York Stock Exchange for the
trading days from December 15, 2013 through January 15, 2014 for the 2012
performance period ending on December 31, 2012, minus any withholding for taxes.


6.           Non transferability.  The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the Amended and Restated 2004
Incentive Plan, and the terms thereof shall be binding on the executors,
administrators, heirs and successors of Holder.


7.           Defined Terms.  Defined terms used herein and not defined shall
have the meanings ascribed to them in the Amended and Restated 2004 Incentive
Plan.


8.           Amendment:  Choice of Law.  This Agreement may be amended as
provided in the Amended and Restated 2004 Incentive Plan.  This Agreement shall
be governed by Delaware law.
 
 
 

 COVENTRY HEALTH CARE, INC.     HOLDER:            

 
                                                                                     

 

--------------------------------------------------------------------------------